Lube, J.
This case has been before this court before and is reported in 25 Ga. App. 356 (103 S. E. 270). The evidence for the plaintiff authorized a verdict in his favor, and the verdict has the approval of the trial judge. The assignments of error upon several excerpts from the charge of the court, when considered in connection with the entire charge and *367the pleadings and evidence, show no harmful or reversible error. It was not error to overrule the motion for a new trial.
Decided March 9, 1922.
Rehearing denied April 11, 1922.
Action for damages; from Chatham superior court — Judge Meldrim. October 4, 1921.
O’Byrne, Hartridge & Wright, for plaintiff in error.
Osborne, Lawrence & Abrahams, contra.

Judgment affirmed.


Broyles, C. J., and Bloodwoorth, J., concur.